Title: 2d.
From: Adams, John Quincy
To: 


       I breakfasted this morning with Stedman. A number of the lawyers were there; rather nettled at a bill now before the Senate, for the better regulating the fees &c of attorney’s and practitioners. The Committee by whom it was drawn up, and presented, was composed of those persons who for these two years past have been the most violent of the Community, in their antipathy to lawyers.
       Blessed Times! I was so much engag’d this forenoon in other matters, that I could not attend at the Court. I called at Mr. Dana’s and at Mr. Wigglesworth’s, and took their letters for Newbury-Port. Dined at Mrs. Forbes’s. Jack, and his brother James, arrived from Boston, just before dinner. It was almost 5 o’clock, when I got on my horse; and took leave of Forbes and Packard. Just after dusk, I got into Boston. Went to Mr. Dawes’s, and found Wm. Cranch with whom I went and pass’d the evening at Dr. Tufts’s lodgings.
       Lodg’d at Mr. W. Smith’s.
      